0 oOo DT A WN B&B WwW YN =

RO Pp BO ND BHO BQ ND RQ BRO eae eee
eo SN OHO UO & WD) KH =| GS OO CO ms HD FH SFP WO YY —| S&S

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 1 of 43

Adam J. Zapala (SBN 245748)
Reid Gaa (SBN 330141)

COTCHETT, PITRE & McCARTHY, LLP.

840 Malcolm Road, Suite 200
Burlingame, CA 94010

Tel: (650) 697-6000

Fax: (650) 697-0577

Emails: azapala@cpmlegal.com; rgaa@cpmlegal.com

Scott C. Nehrbass (pro hac vice pending)
Daniel J. Buller (pro hac vice pending)
FOULSTON SIEFKIN LLP

32 Corporate Woods, Suite 600
9225 Indian Creek Parkway
Overland Park, KS 66210-2000
Tel: (913) 253-2144

Fax: (866) 347-1472

Emails: snehrbass@foulston.com; dbuller@foulston.com

E. Powell Miller

Sharon S. Almonrode

THE MILLER LAW FIRM, P.C.
950 W. University Dr., Suite 300
Rochester, Michigan 48307
Telephone: (248) 841-2200

Fax: (248) 652-2852

Emails: epm@millerlawpc.com; ssa@millerlawpc.com

Counsel for Plaintiffs I.C., Amy Gitre, and the Putative Class

UNITED STATES DISTRICT COURT

DISTRICT OF CALIFORNIA

I.C., a minor, by and through his natural
parent, NASIM CHAUDHRI, and AMY
GITRE, on behalf of themselves and all others
similarly situated,

Plaintiffs,
v.
ZYNGA, INC.,

Defendant.

 

 

Case No.

 

COMPLAINT

CLASS ACTION

DEMAND FOR JURY TRIAL

 

 

 

CLASS ACTION COMPLAINT

 
a NHN WO FF WH WH

co

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document 1 Filed 03/03/20 Page 2 of 43

TABLE OF CONTENTS
Page
NATURE OF COMPLAINT .........cssscssssceccecessessersocssceceececencsessseceeasrenssssesseseaessssssvansessenseseeses seen I
PARTIES... eeecesssseccssessecesessscessscsssssssscsceneacecenscescensacsceatsceceseecscessansassseesceacseeasasssssneceesceneececsenees 2
JURISDICTION ssscedessescesensseesensaceccacereceneacsesessscessssssesescussssssessossesssssenessssesesassasassseasasssssnesessssaseaes 2
VENUE os eeseeetecssesscessececestsceccacececeasacccccssavscssucsuccsscsevscarssescscsessssesssesusossessessssevasssessgsessssasesesegs 3
INTRADISTRICT ASSIGNMENT ........cccccsccceecessscscececcececencorsceecsesecsssersssevessesssassasesesssssessoessesese 3
GENERAL ALLEGATIONS .....sssssssssssseesesessstesnsssnsnesee aseaeseceecsceaseseanssecaesesasanseessacatsceseedecseeaees 3
I. Zynga — Background........ saceacsacsacsaconensceseencenceasensensesecseesessnsuesseseasaseaseessesnasssonsoaeoes 3
Il. Zynga collects personally identifiable information from its USES... 4
Il. Many of Zynga’s users are MiMOTS. 0.0... eessscececceceneseeeeeesesssresesecasscsessseesssenssessseeoe 5
IV. Minors are a high-value target for cyber criminals and are particularly
vulnerable to long-term identity theft and PIT Misuse. ..........scsesecesesereeeseeteeeenees 6
V. Zynga’s substandard password security; the resulting data breach; and Zynga’s
subsequent failure to reasonably respond and to adequately notify users. ............, 8
CLASS ALLEGATIONS .......ccccsscsssssscssscssescecsecsesenssssseneesesssecensetenerseeseessceesesseeessssessseseeneneasanens 15
CAUSES OF ACTION AND CLAIMS FOR RELIEF ou... csscssscesssssesssescsssseesseesreeseeseeeeensees 17
COUNT I — Negligence
(On behalf of Plaintiffs, the Nationwide Class, the Nationwide Adult Subclass, and the
Nationwide Minor Subclass)............---:sssscsssssssseesssosessssscsscesscsscnsssnsensonssessssesensensensensenses 17
COUNT II - Negligence
(On behalf of I.C. and the Nationwide Minor Subclass) .........csssscesssssssssssessssssssenssneneenees 19

COUNT III — Negligent Misrepresentation
(On behalf of Plaintiffs, the Nationwide Class, the Nationwide Adult Subclass, and the
Nationwide Minor Subclass).............sssssssscscsscsscsscsscrsosscsscssssesscersessrsstssessesserecseessessensens 22

COUNT IV — Negligent Misrepresentation
(On behalf of I.C. and the Nationwide Minor Subclass) ............-.-:sessesesesessesseeseessesssess 23

COUNT V — Negligence Per Se — FTC Act
(On behalf of Plaintiffs, the Nationwide Class, the Nationwide Adult Subclass, and the
Nationwide Minor Subclass)...........cssssssssecsssssscssecessseeessesstsssessnesseesseesecsereeesesesesnennee ens 24

COUNT VI — Negligence Per Se - FTC Act
(On behalf of I.C. and the Nationwide Minor Subclass) ...........ccssessssesssssseessseeseeeeerseee 25

 

 

 

CLASS ACTION COMPLAINT

 
oOo fF NY ABA WN FSF WD NO —

Co HN DH A SF YH HH | 9D CS oO HS DH Ah Pe WD HY —-

Case 3:20-cv-01539 Document1. Filed 03/03/20 Page 3 of 43

COUNT VII — Unjust Enrichment
(On behalf of Plaintiffs, the Nationwide Class, the Nationwide Adult Subclass, and the

Nationwide Minor Subclass)...........cscssssscsssscssscsscscsceessssessesescessensessceesaeseesesessesessacsteeentees 27
COUNT VIII - Unjust Enrichment
(On behalf of I.C. and the Nationwide Minor Subclass) ..............ccsscsssessscsssesseseeseeeseenes 28

COUNT IX — Violation of State Data Breach Statutes
(On behalf of all members of the Nationwide Class, the Nationwide Adult Subclass, and
the Nationwide Minor Subclass residing in states with applicable data breach statutes) .30

COUNT X — Violation of State Data Breach Statutes
(On behalf of I.C. and the Nationwide Minor Subclass) ..............csscscssssssseeeesssesseseeseeenes 31

COUNT XI] — Intrusion Upon Seclusion

(On behalf of Plaintiffs and all members of the Nationwide Class, the Nationwide Adult
Subclass, and the Nationwide Minor Subclass who reside in Intrusion Upon Seclusion
States) .....ccsssccssessessesscsscsseesssccsccsessreecesseecencsscsnessasseesensesseaeeseesesseeessacesesseneseeeeecaseeseeneaeeas 32

COUNT XII — Intrusion Upon Seclusion
(On behalf of 1.C. and the Nationwide Minor Subclass who reside in Intrusion Upon
Seclusion States) ........ssccscssssscscsconssceececcetsssssesesssestassecesscsecenseecescssseesesessesesssseseeesesesessenes 34

COUNT XIII- Declaratory Judgment
(On behalf of Plaintiffs, the Nationwide Class, the Nationwide Adult Subclass, and the

Nationwide Minor Subclass) easencecaseeseaeescesesseseacsedsesdecsseeesaseesaeossnsossaseasessuesosesneesesnnesceesons 35

COUNT XIV- Declaratory Judgment

(On behalf of I.C. and the Nationwide Minor Subclass) ..............s.sscsssssesssrssrscsssssseeseeeees 37
PRAYER FOR RELIEP........cccccsccssssssseccnesessesesessseeearsceccatseecatecerserevsssesessessosssenesssssaesesseeeerees 38
DEMAND FOR JURY TRIAL... cceccssssrsssssesssseccsssscsssssssscessssensessuseseseoesseersassensseeseeesseeeseeees 39
DESIGNATION OF PLACE OF TRIAL uu... cecccccsssecsecesssosssessssssssansssesanssseesensesseseseseessesseees 39

 

 

 

CLASS ACTION COMPLAINT ii

 
bo

o Oo NI NH A FF WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 4 of 43

I.C., a minor by and through his natural parent, Nasim Chaudhri, and Amy Gitre
(“Plaintiffs”), individually and on behalf of a Class defined below of similarly situated persons,
allege the following against Defendant Zynga, Inc., based upon personal knowledge and on
information and belief derived from, among other things, Zynga’s September 12, 2019 “Player

Security Announcement,” investigation of counsel, media reports, and review of public

documents.
NATURE OF COMPLAINT
1. Plaintiffs bring this action against Zynga for its failure to reasonably safeguard

Plaintiffs’ Personally Identifiable Information (“PII”) as defined herein, failure to reasonably
provide timely notification that Plaintiffs’ PII had been accessed and acquired by an unauthorized |
third party through a data breach, and for intentionally and unconscionably deceiving Plaintiffs
relating to the status, safety, location, access, and protection of Plaintiffs’ PII.

_ 2. As a result of Zynga’s negligent, intentional, or unconscionable failure to
adequately satisfy its statutory and common-law obligations, Plaintiffs’ PII was accessed,
acquired, and stolen for the purpose of misusing Plaintiffs’ data and causing further irreparable
harm to Plaintiffs’ personal, financial, reputational, and future well-being. After the theft of
Plaintiffs’ PII from Zynga's platform, it was distributed to and among hacker forums and other
identity and financial thieves for the purpose of illegally misusing, reselling, and stealing
Plaintiffs’ PII and identity. Plaintiffs have been damaged as a result.

3. Plaintiffs bring this lawsuit against Zynga for statutory violations as well as
common law tort claims under negligence, negligent misrepresentation, negligence per se, unjust
enrichment, violation of state data breach statutes, intrusion upon seclusion, and declaratory
judgment.

4. As used throughout this Complaint, “PII” is defined to include all information
exposed by the Zynga data breach; all information so defined under individual states’ statutes;
and all or any part or combination of name, address, birth date, Social Security number, driver’s
license information (any part of license number, state, home address, dates of issuance or

expiration), telephone number, email address, tax identification number, credit card number,

 

 

 

CLASS ACTION COMPLAINT ]

 
-_- Ww nd

Oo CO JT HD NN

10
I
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 5 of 43

usernames, passwords, and log-in information that can be used to access a person’s personal
electronic content.
_ PARTIES

5. Zynga, Inc. is a Delaware corporation with its principal place of business in San
Francisco, California.

6. Plaintiff 1.C., a minor, by and through his natural parent, Nasim Chaudhri, is an
individual citizen of Kansas who had a Zynga account at the time of the incidents described herein
and entrusted PII to Zynga with the reasonable expectation and understanding that Zynga would
protect and safeguard that information from compromise, disclosure, and misuse by unauthorized
users and would be timely and forthright relating to any data security incidents involving
Plaintiffs’ PH.

7. Plaintiff Amy Gitre is an individual citizen of Michigan who had a Zynga account
at the time of the incidents described herein and entrusted PII to Zynga with the reasonable
expectation and understanding that Zynga would protect and safeguard that information from
compromise, disclosure, and misuse by unauthorized users and would be timely and forthright
relating to any data security incidents involving Plaintiffs’ PII.

8. The class members are all adults and minor individuals in the United States whose
PII was obtained or maintained by Zynga and compromised as a result of the Zynga data breach
described herein.

JURISDICTION

9. This Court has subject-matter jurisdiction pursuant to the Class Action Fairness
Act of 2005, 28 U.S.C. § 1332(d)(2), because this is a class action in which the matter in
controversy exceeds the sum of $5,000,000, the number of class members exceeds 100, and
Zynga is a citizen of a State different from that of at least one Class member. This Court also has
supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) because all claims alleged herein form
part of the same case or controversy.

10. This Court has personal jurisdiction over Zynga because it is authorized to and

regularly conducts business in California and is headquartered in San Francisco, California.

 

 

 

CLASS ACTION COMPLAINT 2

 
Oo fe& NHN DB Wn F&F WY NN —

wm Ww HN SO DDO DO RO BRD Rm mmm
oN NO tlm PlUlUWGUlUDN OOOO lUDlUCUCCCOUClClOUCUCUMUGS COCO a OGY

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 6 of 43

VENUE

11. Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to Plaintiffs’ claims occurred in this district.
INTRADISTRICT ASSIGNMENT

12. Assignment is appropriate in the San Francisco Division because a substantial part

of the events or omissions giving rise to Plaintiffs’ claims occurred in San Francisco County.
GENERAL ALLEGATIONS
I. Zynga — Background.

13. Zynga is a social game developer and host that develops, markets, and operates
social games played on the internet, social networking sites, Zynga.com, and mobile platforms
such as iPhones and Android devices. Zynga also provides advertising services to advertising
agencies and brokers.

14. Zynga operates popular games such as Words With Friends, Words With Friends
2, Zynga Poker, CSR Racing, Empires & Puzzles, Merge Dragons, and others. |

15. Users can purchase.Zynga’s games, which are for sale through mobile marketplaces
such as the iTunes Store or the Google Play Store (formerly known as the Android Market).
Alternatively, Zynga has offered at least some of its games in exchange for increased in-game
advertising and potentially other consideration such as sale of in-game virtual goods—as well as
its users’ valuable PII.

16. One of Zynga’s most popular offerings is Words With Friends, a game released in
2009 that resembles two-player Scrabble in a crossword-puzzle style.? Up to 40 simultaneous
Words With Friends games can be played by each user spread across the nation who have the
ability to compete against each other and communicate using the game’s built-in chat feature.?

17. Between 2010 and 2011, Words With Friends was one of the top-ranked games in

 

https://www.crunchbase.com/organization/zynga#section-overview (last visited Jan. 14,
2020).

* https://en.wikipedia.org/wiki/Words_with_Friends (last visited Jan. 14, 2020).
3 https://en.wikipedia.org/wiki/Words_with_Friends (last visited Jan. 14, 2020).

 

 

 

CLASS ACTION COMPLAINT. 3

 
co oN AO A PF & ON

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 7 of 43

the Apple Store, and the game continued to be popular for years. In fact, Words With Friends
was the #1 most popular Apple (iOS-based) game in all of 2016. And as of March 2017, Words
With Friends remained the most popular game in the United States with 13 million unique users
for that month.

18. Zynga’s business of exchanging mobile gaming for, in part, its massive user
database of PII, has been wildly successful. Zynga posted revenue of $1.28 billion in 2012, and
earned more than $900 million in 2018.° According to recent statements by the company’s CEO,
Zynga’s success is likely to continue as it “is on track to be one of the fastest-growing—if not
the fastest-growing—gaming company at scale.”° Zynga’s stock “soared 56% in 2019,”? and it
finished the first week of February 2020 at a 52-week high.®
II. Zynga collects personally identifiable information from its users.

19. Zynga requires all individuals who wish to access games on its website to create a
Zynga user account, which requires the user to submit certain information to Zynga. The user
can create an account with Zynga through the user’s email address or through the user’s
Facebook account.

20. At this time, the information that Zynga requires for prospective users to become
active users initially includes the user’s first name, last name, email address, a password, and the
user’s gender. |

21. Zynga does not require prospective users to provide their age or date of birth.

22. Zynga collects its users’ names, email addresses, login IDs, password reset tokens,

 

4 https://www.pocketgamer.biz/news/65662/words-with-friends- 1 3-million-users-march-2017/
(last visited Jan. 14, 2020; https://en.wikipedia.org/wiki/Words_with_Friends (last visited Jan.
14, 2020).

> https://www.statista.com/statistics/273567/zyngas-annual-revenue/ (last visited Jan. 14,
2020).

6 https://www.bloomberg.com/news/articles/2020-0 1 -03/zynga-is-booming-again-after-
wilderness-years-at-farmville-maker (last visited Jan. 14, 2020).

T https://www.fool.com/investing/2020/01/08/why-zynga-stock-soared-56-in-2019.aspx (last
visited Jan. 14, 2020).

® https://www.fool.com/investing/2020/02/08/3-surprising-stocks-hitting-new-highs-this-
week.aspx

 

 

 

CLASS ACTION COMPLAINT 4

 
Oo f& NN ND A F&F WW LO —

mo wm fw KR tw HR DD RD DR mm me
oN ON wlUmBemlUlUlUMNLlCULDNSllUlcre lc OlCUNCOCOOOCDWOONA DN ee TlH CU

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 8 of 43

Facebook IDs, Zynga account IDs, and passwords, among other pieces of information.

23. Ifa prospective mobile user chooses to log in with Facebook, the prospective user
must provide their Facebook username and password.
Ill. Many of Zynga’s users are minors.

24. One of Zynga’s principal targeted demographics is minor children like Plaintiff
LC,

25. Zynga does not publicly disclose its user demographics, but one study estimates
that 8% of all mobile gamers are minor children.?

26.  Ifjust 8% of Zynga users are minors, that means nearly 14 million children were
victims of the September 2019 data breach. In light of the nature of Zynga’s available games, the
number of affected minors is likely to be much higher in this case.

27. The actual percentage of Zynga’s user base that are minors is likely to be
significantly higher than the average. Zynga has known that it is subject to governmental
regulation for “the collection of data from minors” for a number of years. In its 2016 10-K,
Zynga acknowledged that it is subject to these regulations and stated that “We [Zynga] receive,
store, and process personal information and other player data... .”!! .

28. Zynga does not require users to verify their age during the registration process.

29. On information and belief, and based on reporting in the media, Zynga is well-
aware that a substantial portion of its user base has historically been, and continues to be,

comprised of minors, and Zynga has profited handsomely from that user base over the years.

 

* https://www.adcolony.com/blog/2019/08/14/breaking-down-mobile-gaming-demographics/
(last visited December 23, 2019)

10 Zynga’s 2016 Form 10-K,
https://www.sec.gov/Archives/edgar/data/1439404/000156459017001775/znga-
10k_20161231.htm (last visited Jan. 14, 2020). See also Zynga’s 2019 Form 10-K,
https://investor.zynga.com/static-files/Oebaee4f-8d78-4faf-8b7 | -95a23c4c3995 (last visited
Jan. 14, 2020).

'l Zynga’s 2016 Form 10-K,
https://www.sec.gov/Archives/edgar/data/1439404/000 15645901 7001775/znga-
10k_20161231.htm (last visited Jan. 14, 2020). See also Zynga’s 2019 Form 10-K,
https://investor.zynga.com/static-files/Oebaee4 f-8d78-4faf-8b7 | -95a23c4c3995 (last visited
Jan. 14, 2020).

 

 

 

CLASS ACTION COMPLAINT 5

 
we

A

co Oo OSU UN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document 1 Filed 03/03/20 Page 9 of 43

30. For example, a January 2019 article published in Popular Mechanics entitled
“Documents Show Facebook Knowingly Took Money from Unwitting Children,” states that
games such as “Zynga’s PetVille” “are free to download but come packed with opportunities to
spend actual money to advance further. These cash payments are meant to look like items within
the game, and it’s not easy for a child not to realize what they’re doing.”

31. In fact, one 12-year-old user of a Zynga game had “emptied his own savings
account” and then used his mother’s credit in accruing many hundreds of dollars in charges.'?
Zynga refused to refund the charges."

32. Based on their status as minors, Plaintiff 1.C. and the Class of minors are not bound
by any contractual terms that Zynga may try to force upon its users during the registration process

or at any other time thereafter.

33. IC. hereby disaffirms Zynga’s Terms of Service and Privacy Policy.

IV. Minors are a high-value target for cyber criminals and are particularly vulnerable
to long-term identity theft and PII misuse.

34. According to numerous media reports and studies, stealing the identity of minors
is especially attractive to cyber criminals for a host of reasons, including: (1) minors’ credit
reports are clean, which makes them particularly valuable; (2) minors do not check their credit
reports or review monthly bills the way adults do; (3) thieves are more likely to have unfettered
access to minors’ identity and credit for years or even decades; (4) it is often difficult or
impossible to place a freeze on a minor’s credit report—because they don’t yet Have credit; and

(5) minors are less likely to receive notice, or to have an opportunity to take notice in the event

 

'2 https://www.popularmechanics.com/technology/apps/a2604 1 842/documents-show-facebook-
knowingly-took-money-from-unwitting-children/ (last visited Jan. 14, 2020). See also
revealnews.com, Facebook knowingly duped game-playing kids and their parents out of
money, https://www.revealnews.org/article/facebook-knowingly-duped-game-playing-kids-
and-their-parents-out-of-money/ (last visited Jan. 14, 2020) (stating that such conduct by
Zynga’s PetVille was “friendly fraud” and that “the children did not even know they were
spending money”).

'3 https://www.theguardian.com/money/201 0/apr/07/farmville-user-debt-facebook (last visited
Jan. 14, 2020).

14 Iq.

 

 

 

CLASS ACTION COMPLAINT 6

 
re WwW bh

oO CSF ~~ DH Ww

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 10 of 43

that identity theft occurs or is ongoing, such as, e.g., if fraudulent accounts or charges occur
under their names, if fake tax returns are filed in their names, if fraudulent health care is obtained
under their identity, and if their information is fraudulently used in connection with
employment. !> |

35. The Federal Trade Commission agrees that when children are victims of a data
breach “it might be years before you or your child realizes there’s a problem.”!®

36. For these and other reasons, identity theft is a growing problem in the United States
as it relates to our minor population. More than | million minors were victims of identity theft
or fraud in 2017, totaling $2.6 billion in fraudulent activity.!”

_ 37. In fact, in 2017, among notified breach victims, 39% of minors became victims of

actual fraud (as opposed to 19% of adults).'®

38. According to a report on child identity theft published by Carnegie Mellon, a study
based on identity protection scans of 40,000 U.S. children, the risk that someone was using their
social security number was 51 times higher than the rate for adults in the same population."

39. The Carnegie Mellon report continues: “[t]he potential impact [of identity theft] on
the child’s future is profound; it could destroy or damage a child’s ability to win approval on
220

student loans, acquire a mobile phone, obtain a job, or secure a place to live.

40. Based on the common use of mobile games among minors, Zynga was well aware

 

'S https://www.nytimes.com/2015/04/1 8/your-money/a-childs-vulnerability-to-identity-
theft.htm! (last visited December 23, 2019).

'6 https://www.consumer.ftc.gov/blog/2015/10/protecting-your-childs-information-after-data-
breach (last visited February 20, 2020).

7 https://www.cnbe.com/2018/04/24/child-identity-theft-is-a-growing-and-expensive-
problem.html (last visited December 23, 2019); see also
https://www.nbenews.com/business/consumer/more-] -million-children-were-victims-id-theft-
last-year-n885351 (last visited December 23, 2019).

'8 https://www.cnbe.com/2018/04/24/child-identity-theft-is-a-growing-and-expensive-
problem.html (last visited December 23, 2019).

'9 https://www.cylab.cmu.edu/_files/pdfs/reports/201 l/child-identity-theft.pdf, at PDF p. 4 (last
visited December 23, 2019).

20 https://Awww.cylab.cmu.edu/_files/pdfs/reports/201 1 /child-identity-theft.pdf, at PDF p. 3 (last
visited December 23, 2019).

 

 

 

CLASS ACTION COMPLAINT 7

 
o fo ND KN WNW & WB YY &

N NY Bw NO NO NO NO NO RO mm me me et
o oN BN A BSB OH BOK ClUlUDlUCCOUUClClCUCOOUlUN OClNCCOCMULSllUlUMwGOONOO OUD

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 11 of 43

of the economic and reputational value of exploiting children for its own monetary gain, and it
should have been equally concerned with protecting the PII entrusted to it by that valuable and

relatively defenseless group.

V. Zynga’s substandard password security; the resulting data breach; and Zynga’s
subsequent failure to reasonably respond and to adequately notify users.

41. In September 2019, hacker Gnosticplayers (“Hacker”) told the The Hacker News
that he breached Zynga’s user database, gaining access to more than 218 million user accounts.”!

42. The Hacker said that the stolen information included names, email addresses, login
IDs, password reset tokens, Facebook IDs, Zynga account IDs, and passwords secured with
SHA-1 cryptography, an encryption method that “has been considered outdated and insecure
since before Zynga was even founded.”

43. According to reports, the data breach is known to have included at least the
following Zynga games: Words With Friends; Draw Something; and OMGPOP.

44, The OMGPOP breach allegedly exposed clear text passwords for over 7 million
users.
| 45. The Hacker “is a known quantity in the digital criminal underground, having been
observed selling hundreds of millions of breached accounts on the dark web since early 2019.”
Media reports state that the Hacker has sold stolen account information from other data breaches
on the dark web on at least five occasions involving more than one billion user credentials and

personal details.?4

46. On September 12, 2019, Zynga posted a “Player Security Announcement” on its

 

2! https://thehackernews.com/2019/09/zynga-game-hacking.html (last visited December 23,
2019).

22 https://www.cpomagazine.com/cyber-security/password-breach-of-game-developer-zynga-
compromises-170-million-accounts/ (last visited Jan. 4, 2020).

23 https://www.cpomagazine.com/cyber-security/password-breach-of-game-developer-zynga-
compromises-170-million-accounts/ (last visited Jan. 4, 2020).

24 https://cyware.com/news/times-when-gnosticplayers-hacker-made-headlines-for-selling-
troves-of-stolen-data-on-dark-web-f8849502 (last visited Jan. 14, 2020).

 

 

 

CLASS ACTION COMPLAINT 8

 
co © SN DBO WO FSF WD NH =

Bm bP BR KF KOO RO BRD RD Rm mmm Oe ele
o NN NTN AH BP WH NO SK cOClUlUlUNCOlUlUDOCOCUG NLU lUUUlUCURlUlwDULULDNOU OCG

Case 3:20-cv-01539 Document 1 Filed 03/03/20 Page 12 of 43

website stating that it “recently discovered that certain player account information may have been
illegally accessed by outside hackers.”

47. Rather than taking responsibility for its cybersecurity shortcomings, Zynga’s
Player Security Announcement implied that data breaches are impossible to avoid. The first
sentence of the Player Security Announcement says that “Cyber attacks are one of the unfortunate
realities of doing business today.””°

48. Zynga did not, and has not to this day, issued an email notification of the breach to
its users. Rather, Zynga effectively hid the fact that it suffered a data breach. Only those users
who happened to visit Zynga’s website on their own volition, read about the breach in the news,
or had signed up to receive email data breach notifications from independent third parties that
monitor data breaches were made aware of the breach.

49. Zynga had the ability to send an email notification to all users because providing
an email address appears to be a universal requirement Zynga imposes on all users when going
through the registration process.

50. Rather than sending an email to all users at the time of the breach, Zynga spent its
time shoring up its legal defenses.

51. Some Zynga users first learned of the breach through receipt of an email alert from
the website “Have I Been Pwned,” which allows users to sign up for notifications when their PII
is included in a data breach. That alert was not sent until December 18, 2019. The unfortunate
reality is that most Zynga users are still completely unaware that their PII was stolen as a result
of the Zynga data breach, because Zynga failed to reasonably advise them.

52. In light of the amount of time that has passed since the data breach, it is “likely that
the stolen passwords have been decrypted.” That fact, coupled with Zynga’s failure to notify its

users, places them at increased risk. As noted by one prominent cybersecurity expert: “The

 

25 https://investor.zynga.com/news-releases/news-release-details/player-security-announcement
(last visited Dec. 23, 2019).

26 https://investor.zynga.com/news-releases/news-release-details/player-security-announcement
(last visited Dec. 23, 2019).

 

 

 

CLASS ACTION COMPLAINT 9

 
bk W bv

oO Oo SN HD WN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document 1 Filed 03/03/20 Page 13 of 43

disclosure of the full scale and nature of this breach, some three months after the initial
announcement, is concerning. This delay, and the initial lack of information provided by Zynga
to its users, has put victims at unnecessary risk.”?”

53. Zynga’s conduct leading up to and following the data breach show it is far more
concerned with protecting itself than with safeguarding the valuable and confidential information
of its users. As noted by one industry expert: “Zynga’s response to its breach demonstrates how
some organizations tend to view proper security as an afterthought.”

54. Zynga released an updated version of its Terms of Service and Privacy Policy on
December 18, 2019, the very same day the notification was issued from Have I Been Pwned, but
still did not send an email to Zynga users alerting them of the breach.

55. The PII stolen from Zynga constitutes “personal identifying information,” which
qualifies as “identity theft” when used to defraud or otherwise misrepresent with the intent of.
harming the owner of the information. Identity theft can occur by using (with the intent to
defraud) information such as: name, birth date, address, phone number, passwords, usernames,
or other log-in information that can be used to access a person’s electronic content, including
content stored on a social networking site.29

56. The information stolen from Zynga included names, phone numbers, usernames,
email addresses, and passwords—PII that is highly valued amongst cyber thieves and criminals
on the Dark Web. For example, Apple ID usernames and passwords were sold on average for
$15.39 each on the Dark Web, making them the most valuable non-financial credentials for sale
on that marketplace. Usernames and passwords for eBay ($12), Amazon (<$10), and Walmart

(<$10) are not far behind. In fact, there is a well-established market for stolen account

credentials on the Dark Web, which includes Zynga credentials.

 

27 https://www.cpomagazine.com/cyber-security/password-breach-of-game-developer-zynga-
compromises-170-million-accounts/ (last visited Jan. 4, 2020).

28 https://www.cpomagazine.com/cyber-security/password-breach-of-game-developer-zynga-
compromises-170-million-accounts/ (last visited Jan. 4, 2020).

29 See K.S.A. 21-6107(2).

 

 

 

CLASS ACTION COMPLAINT 10

 
Oo C2 SN DBD OO BP WD BF —

bo bh bo tt we) NO to to bo — — _— —_ pment — — — — —
co ~~] an wr > Lvs) tO _ ) eo of ~~ ON in &- WwW tO —_ Oo

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 14 of 43

57. As stated above, the Hacker obtained over 200 million passwords, including more

than 7 million passwords that Zynga had stored in clear text, as a result of the data breach.
| 58. Passwords that are stored using “SHA1,” Zynga’s chosen encryption method, are
only slightly safer: “Security experts have long warned that SHA1 is not fit for protecting
passwords because it’s so easy to crack. As a result, any organization that continues to use SHA1
should be viewed as having substandard security practices in place, and by extension not taking

seriously the security of its customer data.’”2°

59. The Hacker also obtained millions of email addresses and usernames.
60. This combination of usernames, email addresses, and easily deciphered passwords
makes the contents of the breach valuable to thieves and increases the chances of identity theft.
61. In part, the danger comes from password reuse and a process known as credential
stuffing.
62. Troy Hunt, a cyber security expert and the founder of Have I Been Pwned,

described the password reuse issue in 2017:

So there’s a lot of stuff getting hacked and a lot of credentials floating
around the place, but then what? I mean what do evil-minded people do with all
those email addresses and passwords? Among other things, they attempt to break
into accounts on totally unrelated websites. Here’s a great example: someone grabs
the 164 million record LinkedIn data dump that turned up last year and cracks the |
hashes. They’re SHAI without a salt so the protection on the passwords is pretty
useless. In no time at all you’ve got tens of millions of email address and plain text
password pairs. And this is where the real problems begin.

As fallible humans, we reuse passwords. We’ve all done it at one time or another
and whilst I hope that by virtue of you being here reading security stuff you’ve got
yourself a good password manager, we’ve all got skeletons in our closets (more on
mine soon). Most people are just out there YOLO’ ing away with the same password
or three across all their things. We know that because again, we’ve all done it and
hackers know that because that’s their job! As such, they’re going to try and break
into as many other accounts as they can using the credentials from a data breach.*!

63. Credential stuffing is a process through which large numbers of username and

password pairs are entered into websites other than the breached website until a hacker can access

 

30 https://www. bankinfosecurity.com/blogs/zyngas-breach-notification-how-to-inform-victims-
p-2796 (Last visited December 23, 2019)

3! https://www.troyhunt.com/password-reuse-credential-stuffing-and-another- 1 -billion-records-
in-have-i-been-pwned/ (Last visited December 23, 2019).

 

 

 

CLASS ACTION COMPLAINT 11

 
oO Oo SN DH OO PP WY NY

Ny NN NON NO NR ON NR Rm
eo YN DWN OW F&F WY NY | OF Oo BO HN DH AH FP WY HY | S&S

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 15 of 43

and hijack accounts.*”

64. Mr. Hunt further states that credential stuffing is a serious threat because: (1) “It’s
enormously effective due to the password reuse problem”; (2) “It’s hard for organisations to
defend against because a successful ‘attack’ is someone logging on with legitimate credentials”;
(3) “It’s very easily automatable; you simply need software which will reproduce the logon
process against a target website”; and (4) “There are readily available tools and credential lists
that enable anyone to try their hand at credential stuffing.”

65. In addition to credential stuffing, the breached data includes “enough information
for hackers to potentially create targeted phishing attacks made up to look as if they are an official
communication from Zynga.”

66. The stolen information “is sure to find a home on the dark web, enabling fraudsters
to log into user accounts and commit account takeover fraud.”>4 Also, “[bJecause [Zynga] games
are often connected to user Facebook accounts, hackers can gain access to far more information
under a forged identity." “According to BuiltWith, there are over 190,000 websites that are
Facebook Login Button customers and almost 40,000 live websites using Facebook Login
Button. Logging in with this stolen information (including the 7 million Draw Something
passwords left in clear text with this breach) makes it impossible to determine if the actual
account holder is the one logging in.”*°
67. In this case, the stolen information was provided to the data breach monitoring

website, Have I Been Pwned,*" which added the Zynga database to its website so users can check

 

32 https://www.owasp.org/index.php/Credential_stuffing (last visited December 23, 2019).

33 https://www.cpomagazine.com/cyber-security/password-breach-of-game-developer-zynga-
compromises-170-million-accounts/ (last visited Jan. 4, 2020).

34 https://www.cpomagazine.com/cyber-security/password-breach-of-game-developer-zynga-
compromises-170-million-accounts/ (last visited Jan. 4, 2020).

35 https://www.cpomagazine.com/cyber-security/password-breach-of-game-developer-zynga-
compromises-170-million-accounts/ (last visited Jan. 4, 2020).

36 https://www.cpomagazine.com/cyber-security/password-breach-of-game-developer-zynga-
compromises-170-million-accounts/ (last visited Jan. 4, 2020).

37 https://haveibeenpwned.com/ (pronounced “poned”) (Last visited, December 2019).

 

 

 

CLASS ACTION COMPLAINT 12

 
on nN DD

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 16 of 43

to see if their email was included in the breach. As shown in the below screenshot from Have J

Been Pwned, 172,869,600 accounts were stolen from Zynga, which makes it the tenth-largest
data breach of all time.

Largest breaches Recently added breaches

 

68. Asearch of Have J Been Pwned confirms that Plaintiffs’ information was exposed
as a result of the Zynga data breach.*®

69. Plaintiffs’ and the Class’s PII was among the confidential information
compromised in the Zynga data breach, causing Plaintiffs and the Class to suffer injury and
damages, including but not limited to: the improper disclosure of the PII; the loss of the value of
the PII; ongoing disclosures and dissemination of the PII; the imminent threat of identity theft
and other fraud against Plaintiffs and the Class; the loss of Plaintiffs’ and the Class’s privacy;
and out-of-pocket expenses and time devoted to mitigating the effects of the data breach and
ascertaining the extent of Plaintiffs’ and the Class’s losses and exposure.

70. Plaintiffs and the Class would never have provided their PII to Zynga if the
deficient security provided by Zynga was known and understood.

71. Plaintiffs and the Class would further never have provided their PII to Zynga if
they had known that Zynga would fail to properly inform Plaintiffs and the Class in the event
that Zynga experienced a data breach.

72. Plaintiffs and the Class would never have provided their PII to Zynga if Zynga had

 

= https://www.bleepingcomputer.com/news/security/database-from-Zynga-hack-sold-online-
check-if-youre-included/ (Last visited, August 2019) (Exhibit 23).

 

 

 

CLASS ACTION COMPLAINT 13

 
wn S&F WW bd

o Oo ~~ HN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 17 of 43

disclosed that it lacked adequate security measures and data security practices, as was revealed
by the media reports.

73. Plaintiffs and the Class have. been damaged in that they spent time and resources,
and will spend additional time and resources in the future, speaking with representatives;
researching and monitoring accounts; researching and monitoring credit history; responding to
identity theft incidents; purchasing identity protection; and suffering annoyance, interference,
and inconvenience, as a result of the data breach.

74. Zynga’s actions and failures to act when required have caused Plaintiffs and the
Class to suffer harm and face the significant and imminent risk of future harm, including but not
limited to:

° theft of their PII;

— costs associated with researching the scope and nature of the breach and of
responding to the data breach and attendant risks and harm in light of
Zynga’s failure to adequately notify;

° costs associated with the detection and prevention of identity theft and
unauthorized use of their PII;

° unauthorized access to and misuse of their online accounts;

° lowered credit scores resulting from credit inquiries and caused by
fraudulent activities;

e costs associated with time spent and the loss of productivity from taking
time to address ameliorate, mitigate, and deal with the actual and future
consequences of the Zynga data breach—including finding fraudulent
charges and enrolling in and purchasing credit monitoring and identity theft
protection services;

° the imminent and impending injury flowing from potential fraud and
identify theft posed by their Personal Information being placed in the hands
of criminals;

e damages to and diminution in value of their PII entrusted, directly or

 

 

 

CLASS ACTION COMPLAINT 14

 
0 © DT DH Tr FB BY WY &

wo NO PO HPO LO PO BR RD Rw mm mm mm mt et
ao NN DN UT FF WY HY SK ODOOlUlCOCOlUlUlUMeMUNSN UNCC UCU SPUlUlUMLGLlULDN CUCU

Case 3:20-cv-01539 Document 1 Filed 03/03/20 Page 18 of 43

indirectly, to Zynga with the mutual understanding that Zynga would
safeguard Plaintiffs’ and Class members’ data against theft and not allow
access and misuse of their data by others; and

° continued risk of exposure to hackers and thieves of their PII, which
remains in Zynga’s possession and is subject to further breaches so long as
Zynga fails to undertake appropriate and adequate measures to protect
Plaintiffs and the Class.

75. Consequently, Plaintiffs and the Class are at an imminent risk of fraud, criminal
misuse of their PII, and identity theft for years to come as result of the data breach and Zynga’s
deceptive and unconscionable conduct.

CLASS ALLEGATIONS

76. Plaintiffs bring this action on behalf of adults and minors similarly situated both
across the United States and within their State or Territory of residence.

77. Class certification is appropriate under Fed. R. Civ. P. 23(a) and (b)(1), (b)(2),
and/or (b)(3).

78. Nationwide Class: All individuals in the United States whose PII was obtained or
maintained by Zynga and compromised as a result of the Zynga data breach described herein.

79. Nationwide Adult Subclass: All adult individuals in the United States whose PII
was obtained or maintained by Zynga and compromised as a result of the Zynga data breach
described herein.

80. Nationwide Minor Subclass: All minor individuals in the United States whose
PII was obtained or maintained by Zynga and compromised as a result of the Zynga data breach
described herein, as well as all individuals in the United States who provided their PII to Zynga
while they were minors and had their PI] compromised as a result of the Zynga data breach
described herein.

81. The Nationwide Class, Nationwide Adult Subclass, and Nationwide Minor
Subclass are collectively referred to herein as the “Class.”

82.’ Numerosity (FRCP 23(a)(1)): The Class satisfies the numerosity requirement

 

 

 

CLASS ACTION COMPLAINT 15

 
ww & WwW

o co NN AH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 19 of 43

because it is composed of millions of persons, in numerous locations. The number of class
members is so large that joinder of all its members is impracticable.

83. .Commonality and Predominance (FRCP 23(a)(2) and 23(b)(3)): There are
questions of law and fact common to the Class, and these questions predominate over questions
affecting only individual Class members. Common legal and factual questions include, but are
not limited to:

e whether the data breach constitutes a breach of the data-security
commitments and obligations to protect and safeguard PII made to the
Class by Zynga in its privacy policy;

° whether Zynga acted with intent or reckless indifference with respect to the
Class and the safety, value, and security of the Class’s PII when it merely
posted a Player Security Announcement on its website rather than emailing
users about the breach and taking other actions to mitigate;

e whether Zynga’s conduct and practices described herein amount to acts of
intrusion upon seclusion under the laws of the “Intrusion Upon Seclusion
States” defined below;

e whether Zynga was negligent in establishing, implementing, and following
security protocols;

° whether Zynga failed to abide by all applicable legal requirements
(including relevant state law requirements) and industry standards
concerning the privacy and confidentiality of the Class members’ PII;

° whether the Class members’ PII was compromised and exposed as a result

of the data breach and the extent of that compromise and exposure;

° whether the Class members are entitled to compensatory damages;
° whether the Class members are entitled to injunctive relief; and
° whether the Class members are entitled to punitive damages.

84. Typicality (FRCP 23(a)(3)): Plaintiffs’ claims are typical of the claims of the

members of the Class because Plaintiffs claims, and the claims of all Class members, arise

 

 

 

CLASS ACTION COMPLAINT 16

 
wm of OW

oO Co ND

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document 1 Filed 03/03/20 Page 20 of 43

out of the same conduct, policies, and practices of Zynga, as alleged herein, and all members

- of the Class are similarly affected by Zynga’s wrongful conduct and the data breach described

herein.
85. Adequacy of Representation (FRCP 23(a)(4)): Plaintiffs will fairly and
adequately represent the Class and have retained counsel competent in the prosecution of class

action litigation; data breach litigation; data privacy and cybersecurity law; and technical I.T.

concepts, practices, and theory. Plaintiffs have no interests antagonistic to those of other members

of the Class. Plaintiffs are committed to the vigorous prosecution of this action and anticipate
no difficulty in the management of this litigation as a class action.

86. Class action status in this action is warranted under Rule 23(b)(1)(A) because
prosecution of separate actions by the members of the Class would create a risk of establishing
incompatible standards of conduct for Defendants. Class action status is also warranted under
Rule 23(b)(1)(B) because prosecution of separate actions by the members of the Class would
create a_risk of adjudications with respect to individual members of the Class that, as a practical
matter, would be dispositive of the interests of other members not parties to this action, or that
would substantially impair or impede their ability to protect their interests.

87. In the alternative, certification under Rule 23(b)(2) is warranted because
Defendants acted or refused to act on grounds generally applicable to the Class, thereby making
appropriate final injunctive, declaratory, or other appropriate equitable relief with respect to the
Class as a whole.

88. In the alternative, certification under Rule 23(b)(3) is appropriate because
questions of law or fact common to members of the Class predominate over any questions
affecting only individual members, and class action treatment is superior to the other available
methods for the fair and efficient adjudication of this controversy.

CAUSES OF ACTION AND CLAIMS FOR RELIEF

COUNT I — Negligence
(On behalf of Plaintiffs, the Nationwide Class, the Nationwide Adult Subclass, and the
Nationwide Minor Subclass)

89. Plaintiffs incorporate and reallege all allegations above as if fully set forth herein.

 

 

 

CLASS ACTION COMPLAINT 17

 
Co © NHN DD AH FF WY BH

wm NHN NHN POO KD KR BRD BRD RD Om mm mm mm mem meet
“o- NN UO FF WY HY SK DO OO CO ON ODNllUllCUPeellUlwBUlULULDN Dll UD

Case 3:20-cv-01539 Document 1 Filed 03/03/20 Page 21 of 43

90. This count is brought on behalf of all Class members.

91. Zynga owed a duty to Plaintiffs and the Class to use and exercise reasonable and
due care in obtaining, retaining, and securing their PII that Zynga collected.

92. Zynga owed a duty to Plaintiffs and the Class to provide security, consistent with
industry standards and requirements, to ensure that its computer systems and networks, and the
personnel responsible for them, adequately protected the PH that Zynga collected.

93. Zynga owed a duty to Plaintiffs and the Class to implement processes to quickly
detect a data breach, to timely act on warnings about data breaches, and to inform the Class of a
data breach as soon as possible after it is discovered.

94. Zynga owed a duty of care to Plaintiffs and the Class because they were a
foreseeable and probable victim of any inadequate data security practices.

95. Zynga solicited, gathered, and stored the PII provided by Plaintiffs and the Class.

96. Zynga knew or should have known it inadequately safeguarded this information.

97. Zynga knew or should have known that a breach of its systems would inflict
millions of dollars of damages upon Plaintiffs and the Class, and Zynga was therefore charged
with a duty to adequately protect this critically sensitive information.

98. Zynga had a special relationship with Plaintiffs and the Class. Plaintiffs’ and the
Class’s willingness to entrust Zynga with their PII was predicated on the understanding that
Zynga would take adequate security precautions. Moreover, only Zynga had the ability to protect
its systems and the PII it stored on them from attack.

99. Zynga’s conduct also created a foreseeable risk of harm to Plaintiffs and the Class
and their PII. Zynga’s misconduct included failing to: (1) secure its systems, despite knowing
their vulnerabilities, (2) comply with industry standard security practices, (3) implement
adequate system and event monitoring, and (4) implement the systems, policies, and procedures
necessary to prevent this type of data breach.

100. Zynga breached the duties it owed to Plaintiffs and the Class by failing to provide
fair, reasonable, or adequate computer systems and data security practices to safeguard the PII

of Plaintiffs and the Class.

 

 

 

CLASS ACTION COMPLAINT 18

 
> Ww bb

Oo So NO DO WM

10
11]

12.

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 22 of 43

101. Zynga breached the duties it owed to Plaintiffs and the Class by creating a
foreseeable risk of harm through the misconduct previously described.

102. Zynga breached the duties it owed to Plaintiffs and the Class by failing to properly
implement technical systems or security practices that could have prevented the loss of the data
at issue.

103. Zynga breached the duties it owed to Plaintiffs and the Class by failing to timely,
adequately, and accurately disclose that Plaintiffs’ and the Class members’ PII -had been
improperly stolen, acquired, or accessed.

104. The law further imposes an affirmative duty on Zynga to timely disclose the
unauthorized access and theft of the PII to Plaintiffs and the Class so that Plaintiffs and the Class
can take appropriate measures to mitigate damages, protect against adverse consequences, and
thwart future misuse of their financial and sensitive information.

105. Zynga breached its duty to notify Plaintiffs and the Class by failing to provide
Plaintiffs and the Class with information regarding the breach beyond the inadequate Player
Security Update posted on its website. To date, Zynga has not provided sufficient information to
Plaintiffs and the Class regarding the extent of the unauthorized access and continues to breach
its disclosure obligations to Plaintiffs and the Class.

106. As a direct and proximate result of Zynga’s negligent conduct, Plaintiffs and the

Class have suffered injury and are entitled to damages in an amount to be proven at trial.

COUNT II - Negligence
(On behalf of I.C. and the Nationwide Minor Subclass)

107. Plaintiffs incorporate and reallege all allegations above as if fully set forth herein.

108. This count is brought on behalf of I.-C. and the Nationwide Minor Subclass.

109. I.C. and the Nationwide Minor Subclass are one of Zynga’s principal targeted
demographics and account for a sizeable portion of Zynga’s total user base, and Zynga has long
been aware of that fact.

110. LC. and the Nationwide Minor Subclass are a particularly vulnerable and

defenseless group of Zynga users and are more significantly damaged and imminently threatened

 

 

 

CLASS ACTION COMPLAINT 19

 
Pm Ww NN

mo CO ~ N

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 23 of 43

to be damaged as a result of Zynga’s negligence described herein because, without limitation,
they are especially: (1) attractive targets to cyber criminals; (2) vulnerable to fraudulent activity
and identity theft with respect to their stolen PII; (3) defenseless to protect themselves from such
theft, fraud, or identity theft; and (4) subject to prolonged surreptitious fraud and identity theft
following the theft of their data, all of which is well documented in academic and government-
issued materials, by experts in the field, and by the media.

7 1. Zynga owed a heightened duty to 1.C. and the Nationwide Minor Subclass to use
and exercise reasonable and due care in obtaining, retaining, and securing their PII that Zynga
collected, and Zynga was aware of the heightened vulnerability and damage that would be
suffered by I.C. and the Nationwide Minor Subclass in the event of a data breach.

112. Zynga owed a heightened duty to I.C. and the Nationwide Minor Subclass to
provide security, consistent with industry standards and requirements, to ensure that its computer
systems and networks, and the personnel responsible for them, adequately protected the minors’
PII that Zynga collected. |

- 113. Zynga owed a heightened duty to I.C. and the Nationwide Minor Subclass to
implement processes to quickly detect a data breach, to timely act on warnings about data
breaches, and to inform the Class of a data breach as soon as possible after it is discovered.

114. Zynga owed a heightened duty to I.C. and the Nationwide Minor Subclass because
they were foreseeable and probable victims of any inadequate data security practices.

115. Zynga solicited, gathered, and stored the PII provided by I.C. and the Nationwide
Minor Subclass and profited from the same.

116. Zynga knew or should have known it inadequately safeguarded this information.

117. Zynga knew or should have known that a breach of its systems would inflict
millions of dollars of damages upon I.C. and the Nationwide Minor Subclass, and Zynga was
therefore charged with a heightened duty to adequately protect this critically sensitive
information.

118. Zynga had a special relationship with I.C. and the Nationwide Minor Subclass; I.C.

and the Nationwide Minor Subclass’s willingness to entrust Zynga with their PII was predicated

 

 

 

CLASS ACTION COMPLAINT 20

 
oOo CO NN DH A fF

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 24 of 43

on the understanding that Zynga would take adequate security precautions. Moreover, only
Zynga had the ability to protect its systems and the PII it stored on them from attack and Zynga
knew of the lack of sophistication and defenselessness of I.C, and the Nationwide Minor Subclass
in taking steps to protect themselves in the event of a data breach.

119. Zynga’s own conduct also created a foreseeable risk of harm to I.C. and the
Nationwide Minor Subclass and their sensitive information. Zynga’s misconduct included
failing to: (1) secure its systems, despite knowing their unique vulnerabilities, (2) comply with
industry standard security practices for protecting minors’ PII, (3) implement adequate system
and event monitoring, and (4) implement the systems, policies, and procedures necessary to
prevent this type of data breach.

120. Zynga breached its heightened duties to I.C. and the Nationwide Minor Subclass
by failing to provide fair, reasonable, or adequate computer systems and data security practices
to safeguard the financial information of I.C. and the Nationwide Minor Subclass.

121. Zynga breached its heightened duties to I-C. and the Nationwide Minor Subclass
by creating a foreseeable risk of harm through the misconduct previously described.

122. Zynga breached its heightened duties to LC. and the Nationwide Minor Subclass
by failing to properly implement technical systems or security practices that could have
prevented the loss of the data at issue.

123. Zynga breached its heightened duties to I.C. and the Nationwide Minor Subclass

by failing to timely, adequately, and accurately disclose that 1.C. and the Nationwide Minor

Subclass’s PII had been improperly stolen, acquired, or accessed.

124. The law further imposes a heightened affirmative duty on Zynga to timely disclose
the unauthorized access and theft of the PII to I1.C. and the Nationwide Minor Subclass so that
L.C. and the Nationwide Minor Subclass can take appropriate measures to mitigate damages,
protect against adverse consequences, and thwart future misuse of their financial and sensitive
information.

125. Zynga breached its heightened duty to notify I.C. and the Nationwide Minor

Subclass by failing to provide I.C. and the Nationwide Minor Subclass with information

 

 

 

CLASS ACTION COMPLAINT 21

 
oOo Oo N HD WA FSF W LO —

bw NO BP BH KO RD RO BR Rm Om mm mmm mm meet
eo NY DH vA FF WwW NH | FSF Oo Be ADH HH FSF WD HO — S&S

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 25 of 43

regarding the breach beyond the inadequate Player Security Update posted on its website. To
date, Zynga has not provided sufficient information to I.C. and the Nationwide Minor Subclass
regarding the extent of the unauthorized access and continues to breach its disclosure obligations
to LC. and the Nationwide Minor Subclass.

126. As a direct and proximate result of Zynga’s negligent conduct, I.C. and the
Nationwide Minor Subclass have suffered injury and are entitled to damages in an amount to be

proven at trial.

COUNT III — Negligent Misrepresentation
(On behalf of Plaintiffs, the Nationwide Class, the Nationwide Adult Subclass, and the
Nationwide Minor Subclass)

127. Plaintiffs incorporate and reallege all allegations above as if fully set forth herein.

128. This count is brought on behalf of all Class members.

129. Through its Privacy Policy and other actions and representations, Zynga held itself
out to Plaintiffs and the Class as possessing and maintaining adequate data security measures and
systems that were sufficient to protect the PII belonging to Plaintiffs and the Class.

130. Zynga owed a duty to Plaintiffs and the Class to communicate accurate information
about its compliance with the representations made in its Privacy Policy and about any material
weaknesses in its data security systems and procedures.

131. Zynga knew or should have known that it was not in compliance with the
representations made in its Privacy Policy.

132. Zynga knowingly and deliberately failed to disclose material weaknesses in its data
security systems and procedures that good faith and common decency required it to disclose to
Plaintiffs and the Class.

133. Neither Plaintiffs nor the Class could have known or discovered the material
weaknesses in Zynga’s data security practices.

134. A reasonable business would have disclosed information concerning material
weaknesses in its data security measures and systems to Plaintiffs and the Class.

135. Zynga also failed to exercise reasonable care when it failed to properly

communicate information concerning the data breach that it knew, or should have known,

 

 

 

CLASS ACTION COMPLAINT 22

 
ww

Wa

Oo Co NY NWN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 26 of 43

compromised PII of Plaintiffs and the Class.
136. Plaintiffs and the Class justifiably relied on Zynga’s representations, or lack

thereof, when they provided their PII to Zynga.
137. As a direct and proximate result of Zynga’s negligent misrepresentations by

omission, Plaintiffs and the Class have suffered injury, have been damaged as described herein,
and are entitled to damages in an amount to be proven at trial.

COUNT IV — Negligent Misrepresentation
(On behalf of I.C. and the Nationwide Minor Subclass)

138. Plaintiffs incorporate and reallege all allegations above as if fully set forth herein.

139. This count is brought on behalf of I.C. and the Nationwide Minor Subclass.

140. IC. and the Nationwide Minor Subclass are one of Zynga’s principal targeted
demographics and account for a sizeable portion of Zynga’s total user base, and Zynga has long
been aware of that fact.

141. I.C. and the Nationwide Minor Subclass are a particularly vulnerable and

defenseless group of Zynga users and are more significantly damaged and imminently threatened

‘to be damaged as a result of Zynga’s negligent misrepresentation described herein because,

without limitation, they are especially: (1) attractive targets to cyber criminals; (2) vulnerable to
fraudulent activity and identity theft with respect to their stolen PII; (3) defenseless to protect
themselves from such theft, fraud, or identity theft; and (4) subject to prolonged surreptitious
fraud and identity theft following the theft of their data, all of which is well documented in
academic and government-issued materials, by experts in the field, and by the media.

142. Through its Privacy Policy and other actions and representations, Zynga held itself
out to I.C. and the Nationwide Minor Subclass as possessing and maintaining adequate data
security measures and systems that were sufficient to protect the PI] belonging to I.C. and the
Nationwide Minor Subclass.

143. Zynga owed a heightened duty to I.C. and Nationwide Minor Subclass to
communicate accurate information about its compliance with the representations made in its

Privacy Policy and about any material weaknesses in its data security systems and procedures.

 

 

 

CLASS ACTION COMPLAINT 23

 
Co Fe N BW CO Be BD Ne

bo bo NO No NO w i) Nw bo i —_— — —_ _ — — _ —
oo ~~] NO WN > ww bo -— oS oO oo sa ON La) - Ww bo — Oo

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 27 of 43

144, Zynga knew or should have known that it was not in compliance with the
representations made in its Privacy Policy.

145. Zynga knowingly and deliberately failed to disclose material weaknesses in its data
security systems and procedures that good faith and common decency required it to disclose to
I.C. and the Nationwide Minor Subclass.

146. Neither LC. nor the Nationwide Minor Subclass could have known or discovered
the material weaknesses in Zynga’s data security practices,

147. A reasonable business would have disclosed information concerning material
weaknesses in its data security measures and systems to I.C. and the Nationwide Minor Subclass.

148. Zynga also breached its heightened duty to LC. and Nationwide Minor Subclass
when it failed to properly communicate information concerning the data breach that it knew, or
should have known, compromised PII of I.C. and the Nationwide Minor Subclass.

149. LC. and the Nationwide Minor Subclass justifiably relied on Zynga’s
representations, or lack thereof, when they provided their PII to Zynga.

150. As a direct and proximate result of Zynga’s negligent misrepresentations by
omission, I.C. and the Nationwide Minor Subclass have suffered injury, have been damaged as
described herein, and are entitled to damages in an amount to be proven at trial.

151. As child victims, I.C. and the Nationwide Minor Subclass have suffered greater
harm from Zynga’s negligent misrepresentation than adult victims and are thus entitled to

increased damages.

COUNT V — Negligence Per Se —- FTC Act
(On behalf of Plaintiffs, the Nationwide Class, the Nationwide Adult Subclass, and the
Nationwide Minor Subclass)

152. Plaintiffs incorporate and reallege all allegations above as if fully set forth herein.

153. This count is brought on behalf of all Class members.

154. Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, prohibits
“unfair...practices in or affecting commerce” including, as interpreted and enforced by the FTC,
the unfair act or practice by companies such as Zynga of failing to use reasonable measures to

protect PII. Various FTC publications and orders also form the basis of Zynga’s duty. ~

 

 

 

CLASS ACTION COMPLAINT 24

 
—

wo bP BH HO KO PO BRD RD Rm mmm me et
oo “SN BN A FF WO BD SK UL DOlUlUCCO lUOUNLUlUMGNlUllCURUlUWwG ON DC

0 Oe NY DN HW B® WB WH

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 28 of 43

155. Zynga violated Section 5 of the FTC Act by failing to use reasonable measures to
protect PII; by failing to comply with applicable industry standards; by falsely representing to its
users and the public the nature and scope of the data breach and the need for password resets;
and by unduly delaying reasonable notice of the actual breach. Zynga’s conduct was particularly
unreasonable given the nature and amount of PII it obtained and stored, the foreseeable
consequences of a data breach, and the foreseeable consequences of misleading its users and the
public.

156. Zynga’s violation of Section 5 of the FTC Act constitutes negligence per se.

157. Plaintiffs and the Class are within the category of persons the FTC Act was
intended to protect.

158. The harm that occurred as a result of the data breach described herein and in the

various media reports is the type of harm the FTC Act was intended to guard against.
159. As a direct and proximate result of Zynga’s negligence per se, Plaintiffs and the

Class have suffered injury, have been damaged as described herein, continue to suffer injuries as
detailed above, are subject to the continued risk of exposure of their PII in Zynga’s possession,

and are entitled to damages in an amount to be proven at trial.

COUNT VI - Negligence Per Se — FTC Act
(On behalf of I.C. and the Nationwide Minor Subclass)

160. Plaintiffs incorporate and reallege all allegations above as if fully set forth herein.

161. This count is brought on behalf of I.C. and the Nationwide Minor Subclass.

162. LC. and the Nationwide Minor Subclass are one of Zynga’s principal targeted
demographics and account for a sizeable portion of Zynga’s total user base, and Zynga has long
been aware of that fact.

163. 1.C. and the Nationwide Minor Subclass are a particularly vulnerable and
defenseless group of Zynga users and are more significantly damaged and imminently threatened
to be damaged as a result of Zynga’s negligence per se described herein because, without
limitation, they are especially: (1) attractive targets to cyber criminals; (2) vulnerable to

fraudulent activity and identity theft with respect to their stolen PII; (3) defenseless to protect

 

 

 

CLASS ACTION COMPLAINT 25

 
Co Oe NH NW & WY HY =

we bw BW BF N NO BRD RD RQ Om Om mm mm me me met
aoe NY A UO FSF WY NY | DBD Oo CO HN DH HW F&F WY HO S| &

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 29 of 43

themselves from such theft, fraud, or identity theft; and (4) subject to prolonged surreptitious
fraud and identity theft following the theft of their data, all of which is well documented in
academic and government-issued materials, by experts in the field, and by the media.

164. Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, prohibits
“unfair...practices in or affecting commerce” including, as interpreted and enforced by the FTC,
the unfair act or practice by companies such as Zynga of failing to use reasonable measures to
protect minors’ PII. Various FTC publications and orders also form the basis of Zynga’s duty.

165. Zynga violated Section 5 of the FTC Act by failing to use reasonable measures to
protect minors’ PII; by failing to comply with applicable industry standards for protecting
minors’ PII; by falsely representing to its users and the public the nature and scope of the data
breach and the need for password resets; and by unduly delaying reasonable notice of the actual
breach. Zynga’s conduct was particularly unreasonable given the vulnerability of the child
victims, the nature and amount of PII it obtained and stored, the foreseeable consequences of a
data breach, and the foreseeable consequences of misleading its users and the public.

166. Zynga’s violation of Section 5 of the FTC Act constitutes negligence per se.

167. I.C. and the Nationwide Minor Subclass are within the category of persons the FTC
Act was intended to protect. |

168. The harm that occurred as a result of the data breach described herein and in the
various media reports is the type of harm the FTC Act was intended to guard against.

169. As a direct and proximate result of Zynga’s negligence per se, I.C. and the
Nationwide Minor Subclass have suffered injury, have been damaged as described herein,
continue to suffer injuries as detailed above, are subject to the continued risk of exposure of their
Pil in Zynga’s possession, and are entitled to damages in an amount to be proven at trial.

170. As child victims, I.-C. and the Nationwide Minor Subclass have suffered greater
harm from Zynga’s negligent misrepresentation than adult victims and are thus entitled to
increased damages.
iff
fff

 

 

 

CLASS ACTION COMPLAINT 26

 
C0 fo ND DH HW BP WwW HY =

NN N NH NN NR ND FN NR OR BB ES eee
ao Nn BO AH SF WY KN S| Oo CO Oo HN DH HURelUlUMwGOULULDNllCUElUS

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 30 of 43

COUNT VII — Unjust Enrichment
(On behalf of Plaintiffs, the Nationwide Class, the Nationwide Adult Subclass, and the
Nationwide Minor Subclass)

‘171. Plaintiffs incorporate and reallege all allegations above as if fully set forth herein.

172. This count is brought on behalf of all Class members.

173. Plaintiffs and the Class have an interest, both equitable and legal, in their PII that
was collected and maintained by Zynga. This PII was conferred on Zynga directly by Plaintiffs
and the Class themselves.

174. Zynga was benefitted by the conferral upon it of the PI] pertaining to Plaintiffs and
the Class and by its ability to retain and use that information. Zynga understood that it was in
fact so benefitted.

175. Zynga also understood and appreciated that the PII pertaining to Plaintiffs and the
Class was private and confidential, and its value depended upon Zynga maintaining the privacy
and confidentiality of that PII.

176. But for Zynga’s willingness and commitment to maintain its privacy and
confidentiality, Plaintiffs and the Class would not have transferred PII to Zynga or entrusted their
PII to Zynga, and Zynga would have been deprived of the competitive and economic advantages
it enjoyed by falsely claiming that its data-security safeguards met reasonable standards. These
competitive and economic advantages include, without limitation, wrongfully gaining customers
and users of its platform, gaining the reputational advantages conferred upon it by Plaintiffs and
the Class, collecting excessive advertising and sales revenues as described herein, monetary
savings resulting from failure to reasonably upgrade and maintain DT infrastructures, staffing
and expertise raising investment capital as described herein, and realizing excessive profits.

177. As a result of Zynga’s wrongful conduct as alleged in this Complaint (including,
among other things, its deception of Plaintiffs, the Class, its users in general, and the public
relating to the nature and scope of the data breach; its utter failure to employ adequate data
security measures; its continued maintenance and use of the PII belonging to Plaintiffs and the
Class without having adequate data security measures; and its other conduct facilitating the theft

of that PIT) Zynga has been unjustly enriched at the expense of, and to the detriment of, Plaintiffs

 

 

 

CLASS ACTION COMPLAINT 27

 
Oo S&F NN BAO WO FF WD NH —

Bw NO PPO KO KH PO BR RD RO mm me mmm met
ao NN OH Se lUDHOUDNDOlCUrElUOlUlUlCUCUCOCClUOOCUNMCOCNDN a BUN CO

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 31 of 43

and the Class.

178. Zynga’s unjust enrichment is traceable to, and resulted directly and proximately
from, the conduct alleged herein, including the compiling and use of Plaintiffs’ and Class
members’ sensitive PII, while at the same time failing to maintain that information secure from
intrusion.

179. Under the common law doctrine of unjust enrichment, it is inequitable for Zynga
to be permitted to retain the benefits it received, and is still receiving, without justification, from
Plaintiffs and the Class in an unfair and unconscionable manner. Zynga’s retention of such
benefits under circumstances making it inequitable to do so constitutes unjust enrichment.

180. The benefit conferred upon, received, and enjoyed by Zynga was not conferred
officiously or gratuitously, and it would be inequitable and unjust for Zynga to retain the benefit.

181. Zynga is therefore liable to Plaintiffs and the Class for restitution in the amount of
the benefit conferred on Zynga as a result of its wrongful conduct, including specifically the
value to Zynga of the PII that was stolen in the Zynga data breach and the profits Zynga is

receiving from the use and sale of that information.

COUNT VIII — Unjust Enrichment
(On behalf of I.C. and the Nationwide Minor Subclass)

182. Plaintiffs incorporate and reallege all allegations above as if fully set forth herein.

183. This count is brought on behalf of I.C. and the Nationwide Minor Subclass.

184. I.C. and the Nationwide Minor Subclass are one of Zynga’s principal targeted
demographics and account for a sizeable portion of Zynga’s total user base, and Zynga has long
been aware of that fact.

185. I.C. and the Nationwide Minor Subclass are a particularly vulnerable and
defenseless group of Zynga users and are more significantly damaged and imminently threatened
to be damaged as a result of Zynga’s unjust enrichment described herein because, without
limitation, they are especially: (1) attractive targets to cyber criminals; (2) vulnerable to
fraudulent activity and identity theft with respect to their stolen PII; (3) defenseless to protect

themselves from such theft, fraud, or identity theft; and (4) subject to prolonged surreptitious

 

 

 

CLASS ACTION COMPLAINT 28

 
oOo fe HN DR OH FF WH PY

10
11
12
13
14
15

16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 .Document1 Filed 03/03/20 Page 32 of 43

fraud and identity theft following the theft of their data, all of which is well documented in
academic and government-issued materials, by experts in the field, and by the media.

186. 1.C. and the Nationwide Minor Subclass have an interest, both equitable and legal,
in their PII that was collected and maintained by Zynga. This PII was conferred on Zynga directly
by I.C. and the Nationwide Minor Subclass themselves.

187. Zynga was benefitted by the conferral upon it of the PII pertaining to I.C. and the
Nationwide Minor Subclass and by its ability to retain and use that information. Zynga
understood that it was in fact so benefitted.

188. Zynga also understood and appreciated that the PII pertaining to 1.C. and the
Nationwide Minor Subclass was private and confidential, and its value depended upon Zynga
maintaining the privacy and confidentiality of that PII.

189. But for Zynga’s willingness and commitment to maintain its privacy and
confidentiality, I.C. and the Nationwide Minor Subclass would not have transferred PII to Zynga
or entrusted their PII to Zynga, and Zynga would have been deprived of the competitive and
economic advantages it enjoyed by falsely claiming that its data-security safeguards met
reasonable standards. These competitive and economic advantages include, without limitation,
wrongfully gaining customers and users of its platform, gaining the reputational advantages
conferred upon it by I.C. and the Nationwide Minor Subclass, collecting excessive advertising
and sales revenues as described herein, monetary savings resulting from failure to reasonably
upgrade and maintain DT infrastructures, staffing and expertise raising investment capital as
described herein, and realizing excessive profits.

190. Asa result of Zynga’s wrongful conduct as alleged in this Complaint (including,
among other things, its deception of I.C., the Nationwide Minor Subclass, its users in general,
and the public relating to the nature and scope of the data breach; its utter failure to employ
adequate data security measures; its continued maintenance and use of the PII belonging to I.C.
and the Nationwide Minor Subclass without having adequate data security measures; and its
other conduct facilitating the theft of that PII) Zynga has been unjustly enriched at the expense

of, and to the detriment of, I.C. and the Nationwide Minor Subclass.

 

 

 

CLASS ACTION COMPLAINT 29

 
aA F&F Ww bd

oOo Co sD DW

10
I
12
13
14
| 15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 33 of 43

191. Zynga’s unjust enrichment is traceable to, and resulted directly and proximately
from, the conduct alleged herein, including the compiling and use of I.C. and the Nationwide
Minor Subclass members’ sensitive PII, while at the same time failing to maintain that
information secure from intrusion.

192. Under the common law doctrine of unjust enrichment, it is inequitable for Zynga
to be permitted to retain the benefits it received, and is still receiving, without justification, from
I.C. and the Nationwide Minor Subclass in an unfair and unconscionable manner. Zynga’s
retention of such benefits under circumstances making it inequitable to do so constitutes unjust
enrichment.

193. The benefit conferred upon, received, and enjoyed by Zynga was not conferred
officiously or gratuitously, and it would be inequitable and unjust for Zynga to retain the benefit.

194. Zynga is therefore liable to I.C. and the Nationwide Minor Subclass for restitution
in the amount of the benefit conferred on Zynga as a result of its wrongful conduct, including
specifically the value to Zynga of the PII that was stolen in the Zynga data breach and the profits
Zynga is receiving from the use and sale of that information.

195. As child victims, I.C. and the Nationwide Minor Subclass conferred a greater
benefit on Zynga and suffered greater harm from Zynga’s wrongful conduct than adult victims,

and as a result, I.C. and the Nationwide Minor Subclass are entitled to increased damages.

COUNT IX — Violation of State Data Breach Statutes
(On behalf of all members of the Nationwide Class, the Nationwide Adult Subclass, and
the Nationwide Minor Subclass residing in states with applicable data breach statutes)

196. Plaintiffs incorporate and reallege all allegations above as if fully set forth herein.

197. This count is brought on behalf of all Class members residing in states with
applicable data breach statutes.

198. Zynga is in possession of PII belonging to Plaintiffs and the Class and is
responsible for reasonably safeguarding that PII consistent with the requirements of the
applicable laws pertaining hereto.

199. Despite having the email addresses for the individuals whose PII was stolen, Zynga

did not provide notification of the breach to the individuals whose PII was stolen.

 

 

 

CLASS ACTION COMPLAINT 30

 
Co S&S SN BO UN SF WD PO —

No po NHN HN BP NN BR RD Rm mmm meme me met met
ao nN DBO UO FF WD NO S| OlUlUlUCCOUlUlUlUCUMOUGNLUCUN lUULUMR UBC CD

_ Case 3:20-cv-01539 Document 1 Filed 03/03/20 Page 34 of 43

200. As to applicable state laws, Zynga failed to safeguard, maintain, and dispose of, as
required, the PII within its possession, custody, or control as discussed herein, which it was
required to do by the laws of the State of California, Illinois, New Jersey, North Carolina, and
all other applicable State laws. .

201. Zynga further failed to provide reasonable and timely notice of the data breach to
Plaintiffs and the Class as required by the various state data breach notification statutes,
including, without limitation, Cal. Civ. Code § 1798.80 et seg.; 815 III. Comp. Stat. 530/5 et seq.;
N.J. Stat. § 56:8-1 63; N.C. Gen. Stat. § 75-61; and other similar state data breach statutes.

202. As a result of Zynga’s failure to reasonably safeguard the PII belonging to
Plaintiffs and the Class, and Zynga’s failure to provide reasonable and timely notice of the data
breach to Plaintiffs and the Class, Plaintiffs and the Class have been damaged as described herein,
continue to suffer injuries as detailed above, are subject to the continued risk of exposure of their

PII in Zynga’s possession, and are entitled to damages in an amount to be proven at trial.

COUNT X -— Violation of State Data Breach Statutes
(On behalf of LC. and the Nationwide Minor Subclass)

203. Plaintiffs incorporate and reallege all allegations above as if fully set forth herein.

204. This count is brought on behalf of LC. and the Nationwide Minor Subclass
members residing in states with applicable data breach statutes.

205. I.C. and the Nationwide Minor Subclass are one of Zynga’s principal targeted
demographics and account for a sizeable portion of Zynga’s total user base, and Zynga has long
been aware of that fact.

206. I.C. and the Nationwide Minor Subclass are a particularly vulnerable and
defenseless group of Zynga users and are more significantly damaged and imminently threatened
to be damaged as a result of Zynga’s violation of state data breach statutes described herein
because, without limitation, they are especially: (1) attractive targets to cyber criminals; (2)
vulnerable to fraudulent activity and identity theft with respect to their stolen PII; (3) defenseless
to protect themselves from such theft, fraud, or identity theft; and (4) subject to prolonged

surreptitious fraud and identity theft following the theft of their data, all of which is well

 

 

 

CLASS ACTION COMPLAINT 31

 
we

ws

o CoO NY DN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 35 of 43

documented in academic and government-issued materials, by experts in the field, and by the
media.

207. Zynga is in possession of PII belonging to 1.C. and the Nationwide Minor Subclass
and is responsible for reasonably safeguarding that PII consistent with the requirements of the
applicable laws pertaining hereto.

208. Despite having the email addresses for the individuals whose PII was stolen, Zynga
did not provide notification of the breach to the individuals whose PII was stolen.

209. As to applicable state laws, Zynga failed to safeguard, maintain, and dispose of, as
required, the PII within its possession, custody, or control as discussed herein, which it was
required to do by the laws of the State of California, Illinois, New Jersey, North Carolina, and
all other applicable State laws. |

210. Zynga further failed to provide reasonable and timely notice of the data breach to
I.C. and the Nationwide Minor Subclass as required by the various state data breach notification
statutes, including, without limitation, Cal. Civ. Code § 1798.80 et seq.; 815 Ill. Comp. Stat.
530/5 et seg.; N.J. Stat. § 56:8-163; N.C. Gen. Stat. § 75-61; and other similar state data breach
statutes.

211. Asa result of Zynga’s failure to reasonably safeguard the PII belonging to I.C. and
the Nationwide Minor Subclass, and Zynga’s failure to provide reasonable and timely notice of
the data breach to I.C. and the Nationwide Minor Subclass, I.C. and the Nationwide Minor
Subclass have been damaged as described herein, continue to suffer injuries as detailed above,
are subject to the continued risk of exposure of their PII in Zynga’s possession, and are entitled
to damages in an amount to be proven at trial.

212. As child victims, I.C. and the Nationwide Minor Subclass have suffered greater
harm from Zynga’s violation of state data breach statutes than adult victims and are thus entitled

to increased damages.
COUNT XI - Intrusion Upon Seclusion
(On behalf of Plaintiffs and all members of the Nationwide Class, the Nationwide Adult
Subclass, and the Nationwide Minor Subclass who reside in Intrusion Upon Seclusion
States)

213. Plaintiffs incorporate and reallege all allegations above as if fully set forth herein.

 

 

 

CLASS ACTION COMPLAINT 32

 
Oo F&F NY DBO OO SF WY HO

on DN A SF HOUND lUlUCOCOlUlUlUClCCOCOCleWOULUNOUONCUCUCUONOCROUlWwGaS l  C

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 36 of 43

214. Plaintiffs bring this claim on behalf of persons who reside in: Alabama, Alaska,
Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii,
Idaho, Illinois, lowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Minnesota, Missouri,
Nevada, New Hampshire, New Jersey, New Mexico, North Carolina, Ohio, Oklahoma, Oregon,
Pennsylvania, South Dakota, Texas, Utah, Vermont, Washington, West Virginia; and any other
state that recognizes a claim for intrusion upon seclusion under the facts and circumstances
alleged above (the “Intrusion Upon Seclusion States”).

215. Plaintiffs had a reasonable expectation of privacy in the PII that Zynga mishandled. -

216. By failing to keep Plaintiffs’ Private Information safe, and by misusing and/or
disclosing said information to unauthorized parties for unauthorized use, Zynga invaded
Plaintiffs’ privacy by:

® Intruding into Plaintiffs’ private affairs in a manner that would be highly
offensive to a reasonable person; and

° Publicizing private facts about the Plaintiffs, which is highly offensive to a
‘reasonable person.

217. Zynga knew, or acted with reckless disregard of the fact that, a reasonable person
in Plaintiffs’ position would consider Zynga’s actions highly offensive.

218. Zynga invaded Plaintiffs’ right to privacy and intruded into Plaintiffs’ private
affairs by misusing and/or disclosing their private information without their informed, voluntary,
affirmative, and clear consent.

219. As a proximate result of such misuse and disclosures, Plaintiffs’ reasonable
expectation of privacy in their Private Information was unduly frustrated and thwarted. Zynga’s
conduct amounted to a serious invasion of Plaintiffs’ protected privacy interests.

220. In failing to protect Plaintiffs’ Private Information, and in misusing and/or
disclosing their Private Information, Zynga has acted with malice and oppression and in
conscious disregard of Plaintiffs’ and the Class Members’ rights to have such information kept
confidential and private, in failing to provide adequate notice, and in placing its own economic,

corporate, and legal interests above the privacy interests of its many millions of users. The

 

 

 

CLASS ACTION COMPLAINT 3

 
mo S&S SN DN WO B W BH =

Ny Bw BC PHO BO BQO BR RD ORO mm mmm met
Qo nN Dn HH FSF WY NY —|- S&F OC Be SD DH UH BP WY YH KF OC

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 37 of 43

Plaintiffs, therefore, seek an award of damages, including punitive damages, on behalf of

Plaintiffs and the Class.

COUNT XII — Intrusion Upon Seclusion
(On behalf of I.C. and the Nationwide Minor Subclass who reside in Intrusion Upon
Seclusion States)

221. Plaintiffs incorporate and reallege all allegations above as if fully set forth herein.

222. J.C. and the Nationwide Minor Subclass bring this claim on behalf of minors who
reside in: Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut, Delaware,
Florida, Georgia, Hawaii, Idaho, Illinois, lowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
Minnesota, Missouri, Nevada, New Hampshire, New Jersey, New Mexico, North Carolina, Ohio,
Oklahoma, Oregon, Pennsylvania, South Dakota, Texas, Utah, Vermont, Washington, West
Virginia, and any other state that recognizes a claim for intrusion upon seclusion under the facts
and circumstances alleged above (the “Intrusion Upon Seclusion States”).

223. I.C. and the Nationwide Minor Subclass are one of Zynga’s principal targeted
demographics and account for a sizeable portion of Zynga’s total user base, and Zynga has long
been aware of that fact.

224, I.C. and the Nationwide Minor Subclass are a particularly vulnerable and
defenseless group of Zynga users and are more significantly damaged and imminently threatened
to be damaged as a result of Zynga’s intrusion upon seclusion described herein because, without
limitation, they are especially: (1) attractive targets to cyber criminals; (2) vulnerable to
fraudulent activity and identity theft with respect to their stolen PII; (3) defenseless to protect
themselves from such theft, fraud, or identity theft; and (4) subject to prolonged surreptitious
fraud and identity theft following the theft of their data, all of which is well documented in
academic and government-issued materials, by experts in the field, and by the media.

225. I.C. and the Nationwide Minor Subclass had a reasonable expectation of privacy
in the PII that Zynga mishandled.

226. By failing to keep I.C.’s and the Nationwide Minor Subclass’s Private Information
safe, and by misusing and/or disclosing said information to unauthorized parties for unauthorized

use, Zynga invaded I.C.’s and the Nationwide Minor Subclass’s privacy by:

 

 

 

CLASS ACTION COMPLAINT 34

 
mn F&F Ww KN

oO Oo NAN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 38 of 43

e Intruding into I.C.’s and the Nationwide Minor Subclass’s private affairs in
a manner that would be highly offensive to a reasonable person; and

° Publicizing private facts about I.C. and the Nationwide Minor Subclass,
which is highly offensive to a reasonable person.

227. Zynga knew, or acted with reckless disregard of the fact that, a reasonable person
in I.C.’s and the Nationwide Minor Subclass’s position would consider Zynga’s actions highly
offensive.

228. Zynga invaded I.C.’s and the Nationwide Minor Subclass’s right to privacy and
intruded into their private affairs by misusing and/or disclosing their Private Information without
their informed, voluntary, affirmative, and clear consent.

229. As a proximate result of such misuse and disclosures, I.C.’s and the Nationwide
Minor Subclass’s reasonable expectation of privacy in their Private Information was unduly
frustrated and thwarted. Zynga’s conduct amounted to a serious invasion of I.C.’s and the
Nationwide Minor Subclass’s protected privacy interests.

230. In failing to protect I.C.’s and the Nationwide Minor Subclass’s Private
Information, and in misusing and/or disclosing their Private Information, Zynga has acted with
malice and oppression and in conscious disregard of I.C.’s and the Nationwide Minor Subclass’s
rights to have such information kept confidential and private, in failing to provide adequate
notice, and in placing its own economic, corporate, and legal interests above the privacy interests
of its many millions of users. I.C. and the Nationwide Minor Subclass, therefore, seek an award
of damages, including punitive damages.

231. As child victims, I.C. and the Nationwide Minor Subclass have suffered greater
harm from Zynga’s privacy intrusion than adult victims and are thus entitled to increased

damages, including punitive damages.

COUNT XIIJ-— Declaratory Judgment
‘(On behalf of Plaintiffs, the Nationwide Class, the Nationwide Adult Subclass, and the
Nationwide Minor Subclass)

232. Plaintiffs incorporate and reallege all allegations above as if fully set forth herein.

233. This count is brought on behalf of all Class members.

 

 

 

CLASS ACTION COMPLAINT 35

 
&k WwW bv

eo S& SN DH GN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 39 of 43

234, Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., this Court is
authorized to enter a judgment declaring the rights and legal relations of the parties and grant
further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,
that are tortious and violate the terms of the federal and state statutes described in this Complaint.

235. An actual controversy has arisen in the wake of the Zynga data breach regarding
its present and prospective common law and other duties to reasonably safeguard its customers’
PII and whether Zynga is currently maintaining data security measures adequate to protect
Plaintiffs and the Class from further data breaches that compromise their PII. Plaintiffs allege
that Zynga’s data security measures remain inadequate.

236. Plaintiffs and the Class continue to suffer injury as a result of the compromise of
their PI] and remain at imminent risk that further compromises of their PII will occur in the
future. |

237. Pursuant to its authority under the Declaratory Judgment Act, this Court should
enter a judgment declaring that Zynga continues to owe a legal duty to secure consumers’ PII
and to timely notify consumers of any data breach and that Zynga is required to establish and
implement data security measures that are adequate to secure consumers’ PII.

238. The Court also should issue corresponding prospective injunctive relief requiring
Zynga to employ adequate security protocols consistent with law and industry standards to
protect consumers’ PII.

239. If an injunction is not issued, Plaintiffs and the Class will suffer irreparable injury,
and Plaintiffs and the Class lack an adequate legal remedy. The threat of another Zynga data
breach is real, imminent, and substantial. If another breach at Zynga occurs, Plaintiffs will not
have an adequate remedy at law, because many of the resulting injuries are not readily quantified
and they will be forced to bring multiple lawsuits to rectify the same conduct.

240. The hardship to Plaintiffs if an injunction does not issue exceeds the hardship to
Zynga if an injunction is issued. Among other things, if another massive data breach occurs at
Zynga, Plaintiffs will likely be subjected to substantial identify theft and other damage. On the

other hand, the cost to Zynga of complying with an injunction by employing reasonable

 

 

 

CLASS ACTION COMPLAINT 36

 
bk Ww

oO SS SH

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 40 of 43

prospective data security measures is relatively minimal, and Zynga has a pre-existing legal
obligation to employ such measures.

241. Issuance of the requested injunction will not disserve the public interest. To the
contrary, such an injunction would benefit the public by preventing another data breach at Zynga,
thus eliminating the additional injuries that would result to Plaintiffs and the millions of

consumers whose confidential information would be further compromised.

COUNT XIV- Declaratory Judgment
(On behalf of I.C. and the Nationwide Minor Subclass)

242. Plaintiffs incorporate and reallege all allegations above as if fully set forth herein.

243. This count is brought on behalf of I.C. and the Nationwide Minor Subclass.

244. Under the Declaratory Judgment Act, 28 U.S.C. 8§ 2201, et seq., this Court is
authorized to enter a judgment declaring the rights and legal relations of the parties and grant
further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,
that are tortious and violate the terms of the federal and state statutes described in this Complaint.

245. An actual controversy has arisen in the wake of the Zynga data breach regarding
its present and prospective common law and other duties to reasonably safeguard its minor
customers’ PI] and whether Zynga is currently maintaining data security measures adequate to
protect I.C. and the Nationwide Minor Subclass from further data breaches that compromise their
PII. 1.C. and the Nationwide Minor Subclass allege that Zynga’s data security measures remain
inadequate to protect the PII of minors.

246. I.C. and the Nationwide Minor Subclass continue to suffer injury as a result of the
compromise of their PII and remain at imminent risk that further compromises of their PI] will
occur in the future,

247. Pursuant to its authority under the Declaratory Judgment Act, this Court should
enter a judgment declaring that Zynga continues to owe a legal duty to secure minor consumers’
PII and to timely notify minor consumers of any data breach and that Zynga is required to
establish and implement data security measures that are adequate to secure minor consumers’

PIL.

 

 

 

CLASS ACTION COMPLAINT 37

 
o S&F “SN DH WC Fe WY NH

to bo bo bo bo bho bo to nN — done pt — py a — — — _
oo ~ nN 7.) > we bo — Co ‘Oo oO. | nN LA = he Nm _— Oo

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 41 of 43

248. The Court also should issue corresponding prospective injunctive relief requiring
Zynga to employ adequate security protocols consistent with law and industry standards to
protect minor consumers’ PH.

249. If an injunction is not issued, I.C. and the Nationwide Minor Subclass will suffer
irreparable injury, and I.C. and the Nationwide Minor Subclass lack an adequate legal remedy.
The threat of another Zynga data breach is real, imminent, and substantial. If another breach at
Zynga occurs, I.C. and the Nationwide Minor Subclass will not have an adequate remedy at law,
because many of the resulting injuries are not readily quantified and they will be forced to bring
multiple lawsuits to rectify the same conduct.

250. The hardship to I.C. and the Nationwide Minor Subclass if an injunction does not
issue exceeds the hardship to Zynga if an injunction is issued. Among other things, if another
massive data breach occurs at Zynga, 1.C. and the Nationwide Minor Subclass will likely be
subjected to substantial identify theft and other damage. On the other hand, the cost to Zynga of
complying with an injunction by employing reasonable prospective data security measures is
relatively minimal, and Zynga has a pre-existing legal obligation to employ such measures.

251. Issuance of the requested injunction will not disserve the public interest. To the
contrary, such an injunction would benefit the public by preventing another data breach at Zynga,
thus eliminating the additional injuries that would result to I.C. and the Nationwide Minor
Subclass and the millions of minor consumers whose confidential information would be further
compromised.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, individually and on behalf of members of the Class, as
applicable, respectfully request that the Court enter judgment in their favor and against Zynga,
as follows:

1. That the Court certify this action as a class action, proper and maintainable
pursuant to Rule 23 of the Federal Rules of Civil Procedure; declare that Plaintiffs are proper
class representatives; and appoint Plaintiffs’ Counsel as Class Counsel;

2. That Plaintiffs be granted the declaratory relief sought herein;

 

 

 

CLASS ACTION COMPLAINT . 38

 
N

Oo So STD Hn SS W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01539 Document1 Filed 03/03/20 Page 42 of 43

3. That the Court grant permanent injunctive relief to prohibit Zynga from continuing
to engage in the unlawful acts, omissions, and practices described herein;

4. That the Court award Plaintiffs and Class and Class members all statutory
damages, including but not limited to compensatory, consequential, and general damages in an
amount to be determined at trial;

5. | That the Court award statutory damages, trebled, and punitive or exemplary
damages, to the extent permitted by law;

6. | That the Court award to Plaintiffs all costs and expenses of the action, including
reasonable attorneys’ fees;

7. That the Court award pre- and post-judgment interest at the maximum legal rate;
and

8. That the Court grant all such equitable relief as it deems proper and just, including,
but not limited to, disgorgement and restitution.

9. That the Court grant all such other relief as it deems just and proper.

DEMAND FOR JURY TRIAL

Plaintiffs demand a jury trial on all claims so triable.

DESIGNATION OF PLACE OF TRIAL

Plaintiffs hereby designate San Francisco, California as the place of trial for this matter.

Dated: March 2, 2020

By: /s/ Adam J. Zapala
Adam J. Zapala (SBN 245748)
Reid Gaa (SBN 330141)
COTCHETT, PITRE & McCARTHY, LLP.
840 Malcolm Road, Suite 200
Burlingame, CA 94010
Tel: (650) 697-6000
Fax: (650) 697-0577
azapala@cpmlegal.com
rgaa@cpmlegal.com

THE MILLER LAW FIRM, P.C.

E. Powell Miller (pro hac vice pending)
Sharon S. Almonrode (pro hac vice pending)

 

 

 

CLASS ACTION COMPLAINT 39

 
oOo S&S SYS DBO Ww FF YD NO —

Ny NO HNO NNO PO PO KN RO Rw mem re ee ee
oo N BN AR elUlUlUMwGlUN llr lUDSlUmUCTO OOOO NSD ROW BN Ol CU

Case 3:20-cv-01539 Document 1 Filed 03/03/20 Page 43 of 43

Emily E. Hughes (pro hac vice pending)
Dennis A. Lienhardt (pro hac vice pending)
William Kalas (pro hac vice pending)
950 W. University Dr., Suite 300
Rochester, Michigan 48307

Telephone: (248) 841-2200

Fax: (248) 652-2852
epm@millerlawpce.com
ssa@millerlawpc.com
eeh@millerlawpc.com
dal@millerlawpe.com
wk@millerlawpe.com

FOULSTON SIEFKIN LLP

Scott C. Nehrbass (pro hac vice pending)
Daniel J. Buller (pro hac vice pending)
32 Corporate Woods, Suite 600

9225 Indian Creek Parkway

Overland Park, KS 66210-2000

(913) 253-2144

(866) 347-1472 FAX
snehrbass@foulston.com
dbuller@foulston.com

~and~

Boyd A. Byers (pro hac vice pending)
Jeremy E. Koehler (pro hac vice pending)
Foulston Siefkin LLP

1551 N. Waterfront Parkway, Suite 100

Wichita, Kansas 67206-4466
Tel. (Direct): 316-291-9796
Fax: 866-559-6541

. bbyers@foulston.com

jkoehler@foulston.com

Counsel for Plaintiffs LC., Amy Gitre, and the
Putative Class

 

CLASS ACTION COMPLAINT

 

 

40

 
